Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 12, 2021

                                      No. 04-21-00257-CV

   Michael SHANNON, Director of Development Services Department, City of San Antonio,
                       Texas; and City of San Antonio, Texas,
                                     Appellants

                                                v.

                       Arlene W. BLAIR and Plaintiff Class Petitioners,
                                       Appellees

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-23022
                        Honorable Mary Lou Alvarez, Judge Presiding


                                         ORDER
       A copy of appellants’ notice of appeal was filed in this court on June 28, 2021. In
accordance with section 51.017(a) of the Texas Civil Practice and Remedies Code, a notice of
appeal must be served on each court reporter responsible for preparing the reporter’s record.
TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a).
        The clerk of the court notified the appellants in writing that the certificate of service
attached to the notice of appeal filed in this appeal does not certify that any court reporter was
served. The clerk instructed the appellants to file an amended notice of appeal certifying proper
service on the responsible court reporter(s). An amended notice of appeal has not been filed.
         It is therefore ORDERED that Adolfo Ruiz file an amended notice of appeal in
compliance with section 51.017(a) within ten days from the date of this order. If appellants fail
to file an amended notice of appeal within the time provided, an order may be issued directing
Mr. Ruiz to appear and show cause why he should not be held in contempt for failing to file the
amended notice of appeal. The clerk of this court shall cause a copy of this order to be served on
Mr. Ruiz by certified mail, return receipt requested, or give other personal notice of this order
with proof of delivery.


                                                     _________________________________
                                                     Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of July, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court